UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 20, 2015 BOLLENTE COMPANIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54219 26-2137574 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8800 N. Gainey Center Dr., Suite 270 Scottsdale, Arizona 85258 (Address of Principal Executive Offices, including zip code) (480) 275-7572 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group, LLP 401 West A Street, Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 – Matters Related to Accountants and Financial Statements Item 4.01Changes in the Registrant’s Certifying Accountant. Item 4.01(a) – Dismissal of Auditor On March 20, 2015, Bollente Companies, Inc. (the “Registrant”) dismissed De Joya Griffith, LLC (“De Joya Griffith”) as Independent Registered Public Accountants. On March 20, 2015, the Board of Directors of the Company authorized the dismissal. During the fiscal year ended December 31, 2013 and through De Joya Griffith’s dismissal on March 20, 2015, there were (1) no disagreements with De Joya Griffith on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of De Joya Griffith would have caused De Joya Griffith to make reference to the subject matter of the disagreements in connection with its reports, and (2) no events of the type listed in paragraphs (A) through (D) of Item 304(a)(1)(v) of Regulation S-K. We furnished De Joya Griffith with a copy of this disclosure on March 20, 2015, providing De Joya Griffith with the opportunity to furnish the Company with a letter addressed to the SEC stating whether it agrees with the statements made by us herein in response to Item 304(a) of Regulation S-K and, if not, stating the respect in which it does not agree. A copy of De Joya Griffith’s letter to the SEC is filed as Exhibit 16.1 to this Report. Item 4.01(b)- Engagement of Auditor On March 20, 2015, the Registrant engaged Seale and Beers, CPAs as its new independent registered public accounting firm beginning with the fiscal year ending December 31, 2014 and for the Registrant's fiscal year ending December 31, 2015. The change in the Registrant's independent registered public accounting firm was approved by the board of directors. During the most recent fiscal year and through the date of this Current Report, neither the Registrant nor anyone on its behalf consulted with Seale and Beers, CPAs regarding any of the following: (i) The application of accounting principles to a specific transaction, either completed or proposed; (ii) The type of audit opinion that might be rendered on the Registrant's financial statements, and none of the following was provided to the Registrant: (a) a written report; or (b) oral advice that Seale and Beers, CPAs concluded was an important factor considered by the Registrant in reaching a decision as to an accounting, auditing or financial reporting issue; or (iii) Any matter that was subject of a disagreement, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K, or a reportable event, as described in Item 304(a)(1)(v) of Regulation S-K. Section 9 – Financial Statements and Exhibits Item 9.01 Exhibits Exhibit Number Description Letter from De Joya Griffith, LLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. BOLLENTE COMPANIES, INC. By: /S/ Robertson J. Orr Robertson J. Orr, CEO Date:March 20, 2015
